COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                 §
 MERCEDES CARDONA,                                               No. 08-11-00060-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                           County Court at Law No. 5
                                                 §
                                                               of El Paso County, Texas
 HARTS HOMESTEAD,                                §
                                                                  (TC# 2010-J00112)
                   Appellee.                     §



                                   MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed. Because Appellant has not filed a brief, we dismiss the appeal for want of

prosecution.

       On May 31, 2011, the Clerk of this Court notified Appellant that her brief was past due

and that no motion for extension of time had been received. The Clerk also informed the parties

of the Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of the

notice, a party responded showing grounds to continue the appeal. To this date, no one has

responded to the Clerk’s letter.

       This Court has the authority to dismiss an appeal for want of prosecution when the

appellants fail to file a brief in the time prescribed and give no reasonable explanation for the

failure to do so. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). Accordingly, we dismiss the appeal for want of
prosecution.



July 13, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-